Citation Nr: 9935314	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  99-20 293	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to November 
1980.

The claimant is an attorney who was retained by the veteran 
in July 1998.

The issue of the reasonableness of attorney fees charged by 
the veteran's attorney for his services rendered to the 
veteran was raised by the veteran pursuant to 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  The attorney was notified of this action 
by a letter from the Board of Veterans' Appeals (Board) dated 
August 13, 1999, and was advised therein that he was to 
submit any evidence or argument concerning this matter 
directly to the Board within 30 days.  The attorney was given 
an additional thirty days to submit additional argument or 
evidence in a September 28, 1999 letter from the Board.  The 
attorney has not submitted any additional evidence or 
argument other than a copy of the attorney fee agreement.  

The Board notes that in September 1997, the veteran filed a 
claim for entitlement to service connection for a nervous 
condition secondary to his service-connected disability.  A 
review of the claims folder reflects that the Regional Office 
(RO) has not issued a rating decision as to that issue.  
Therefore, the issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a March 22, 1999 decision, the Board granted 
entitlement to service connection for adenocarcinoma of the 
gastroesophageal junction with esophageal stenosis as 
secondary to service-connected postoperative vagotomy and 
pyloroplasty.  This decision is the only final Board decision 
pertaining to this issue.  The Board also remanded the issue 
of entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of vagotomy and pyloroplasty to the 
RO for additional development.  No final Board decision has 
been rendered as to the increased rating issue.

2.  In a June 1999 rating decision, the RO determined that a 
100 percent evaluation was warranted for residuals of 
carcinoma of the gastroesophageal junction, previously 
evaluated as 40 percent disabling for residuals of vagotomy 
and pyloroplasty, effective March 17, 1992.

3.  The notice of disagreement which preceded the Board's 
March 22, 1999, decision was received in October 1993.

4.  The attorney was retained by the veteran prior to the 
Board's March 22, 1999, decision.

5.  Following the Board's March 22, 1999 decision, the 
attorney rendered minimal services on behalf of the veteran 
before RO in relation to the issue of the disability rating 
to be assigned for the veteran's service-connected 
disabilities, but did not provide any legal services to the 
veteran; nor were any services necessary with reference to 
the issue of entitlement to service connection for 
adenocarcinoma of the gastroesophageal junction with 
esophageal stenosis. 


CONCLUSIONS OF LAW

1.  The criteria for charging a fee for any legal services 
are not met prior to March 22, 1999.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria for charging a fee for services related to 
the issue of entitlement to service connection for 
adenocarcinoma of the gastroesophageal junction are met from 
March 22, 1999.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).

3.  A fee greater than $0.00 for services rendered after 
March 22, 1999, related to the issue of entitlement to 
service connection for adenocarcinoma of the gastroesophageal 
junction, is excessive and unreasonable.  38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(e), 
(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining the reasonableness of attorney fees, there are 
two questions which must be addressed by the Board.  The 
first is the attorney's eligibility to charge a fee, that is, 
whether he has met the requirements of 38 U.S.C.A. § 5904(c) 
and 38 C.F.R. § 20.609(c).  If this question is answered in 
the affirmative, the next avenue of inquiry is whether the 
amount of the fee is, in fact, reasonable.  See 38 C.F.R. 
§ 20.609(e).

Factual Background

In a May 1981 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for postoperative 
vagotomy and pyloroplasty with residual hypoglycemia, 
evaluated as 40 percent disabling.  

In an October 1992 rating decision, the RO determined that an 
evaluation in excess of 40 percent for residuals of vagotomy 
and pyloroplasty was not warranted and denied entitlement to 
service connection for carcinoma of the gastroesophageal 
junction.  The veteran filed a timely notice of disagreement 
in October 1993.  A statement of the case was issued in 
November 1993 and a timely substantive appeal was filed in 
January 1994.  

In a July 1997 decision, the Board remanded the issues of 
entitlement to an evaluation in excess of 40 percent for 
residuals of vagotomy and pyloroplasty and entitlement to 
service connection for adenocarcinoma of the gastroesophageal 
junction with esophageal stenosis, secondary to service-
connected vagotomy and pyloroplasty, to the RO for additional 
development.

In a May 1998 rating decision, the RO determined that an 
evaluation in excess of 40 percent was not warranted for 
vagotomy and pyloroplasty, denied entitlement to service 
connection for adenocarcinoma of the gastroesophageal 
junction secondary to the service-connected vagotomy and 
pyloroplasty, and denied entitlement to service connection 
for aggravation of the adenocarcinoma caused by the scheduled 
vagotomy and pyloroplasty.

In a July 31, 1998, letter, the attorney informed the RO that 
he had been retained by the veteran.  

In a March 22, 1999, decision, the Board granted entitlement 
to service connection for adenocarcinoma of the 
gastroesophageal junction with esophageal stenosis as 
secondary to service-connected postoperative vagotomy and 
pyloroplasty.  The Board also remanded the issue of 
entitlement to a disability rating in excess of 40 percent 
for postoperative vagotomy and pyloroplasty to the RO for 
additional development.

In a June 1999 rating decision, the RO, in pertinent part, 
determined that a 100 percent evaluation was warranted for 
residuals of carcinoma of the gastroesophageal junction, 
previously evaluated as 40 percent disabling for residuals of 
vagotomy and pyloroplasty, effective March 17, 1992.

In a letter to the veteran dated in July 1999, the RO 
informed the veteran of the favorable decision.  The letter 
reflects that the veteran was receiving military retirement 
pay.

On July 26, 1999 the Board received a letter from the veteran 
indicating that he retained the attorney on July 31, 1998.  A 
copy of the fee agreement was enclosed with the letter.  The 
veteran stated in his letter that he and his wife met with 
the attorney on July 12, 1999 and he told the attorney that 
he wanted to close his case.  The veteran requested the Board 
to review the enclosed attorney fee agreement and make a 
determination as to its reasonableness.  

The attorney fee agreement entered into by the veteran on 
July 31, 1998 provides that the attorney will represent him 
before VA in return for a flat fee of $7,500.00 plus gross 
receipts tax, and a contingency fee equal to 33 1/3 percent 
of any judgment or settlement.  The agreement also required 
the payment of a $200.00 "cost deposit" by the veteran.  
The agreement further provides that "in the event attny 
(sic) fees are allowed, client will be fully reimbursed his 
attny (sic) fees[.]"

In his letter to the Board, the veteran also enclosed a copy 
of a check written by the veteran to the attorney in the 
amount of $8,135.00 for the flat fee retainer and gross 
receipts tax.  Copies of invoices dated in September 1998 and 
June 1999 were also enclosed, reflecting total costs for case 
expenses of $804.02 and a balance due of $405.00.  A 
handwritten notation reflects that the balance was paid on 
June 10, 1999.  A copy of a check in the amount of $600.00 
paid to a private physician for a psychiatric examination was 
also included with the veteran's letter to the Board.

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b).

Furthermore, "[w]hoever (1) directly or indirectly solicits, 
contracts for, charges, or receives, or attempts to solicit, 
contract for, charge, or receive, any fee or compensation 
except as provided in Sections 5904 or 1984 of this article, 
or (2) wrongly withholds from any claimant or beneficiary any 
part of a benefit or a claim allowed and due to the claimant 
or beneficiary, shall be fined as provided in title 18, or 
imprisoned not more than one year, or both."  38 U.S.C.A. § 
5905.

The Court has specifically held that an RO decision could 
never be considered a decision of the Board for purposes of a 
fee agreement under section 5904(c)(1) even if the RO 
completed the Board's appellate review function by awarding 
all benefits sought on appeal.  Matter of Stanley, 9 Vet. App 
203, 208 (1996).  A fee may not be charged, allowed, or paid 
for services of agents and attorneys with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  
38 U.S.C.A. § 5904(c)(1); In the Matter of the Fee Agreement 
of Smith, 4 Vet. App. 487, 490 (1993); see also, In the 
Matter of the Fee Agreement of Stanley, 10 Vet. App. (1997). 

In a typical case, after the Board has denied a claim, the 
claimant at that point hires an attorney to prepare an appeal 
to the Court or initiate new proceedings at the VA level such 
as a request for reconsideration of the Board denial or the 
filing of another claim or a claim to reopen.  If an attorney 
has already been retained, his or her services are rendered 
on a pro bono basis until the date of the Board decision.  A 
fee may be charged for all services subsequently rendered on 
the same issue.  See Stanley, 10 Vet. App. 104 (1997).  If 
benefits are later awarded, through adjudication at any 
level, reasonable attorney fees may be charged.

The expenses of an attorney representing a veteran are 
separate from the matter of attorney fees.  The 
veteran/claimant may be charged for the reasonable expenses 
incurred in the representation.  38 U.S.C.A. § 5904; 38 
C.F.R. § 20.610.  A review of the attorney fee agreement 
entered into between the veteran and the attorney reveals 
that the types of expenses contemplated by the framers of 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.61 appear to be referred 
to as "costs" under the terms of the fee agreement.  The 
Board also observes that the costs for which the veteran is 
responsible under the agreement are well-delineated in the 
agreement.

Factors to be considered in evaluating the reasonableness of 
a fee are set forth at 38 C.F.R. § 20.609(e) and include the 
following:

(1) The extent and type of services the representative 
performed;
(2) The complexity of the case;
(3) The level of skill and competence required of the 
representative in giving the services;
(4) The amount of time the representative spent on the 
case;
(5) The results the representative achieved, including 
the amount of any benefits received;
(6) The level of review to which the claim was taken 
and the level of the review at which the 
representative was retained;
(7) The rates charged by other representatives for 
similar services; and
(8) Whether, and to what extent, the payment of fees is 
contingent upon the results achieved.

Analysis

In determining the reasonableness of the attorney's fee, 
there are two questions before the Board.  The first is the 
attorney's ability to charge a fee, that is, whether he has 
met the requirements of 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c). The second is whether fee is, in fact, reasonable.  
See 38 C.F.R. § 20.609(e).



Eligibility to charge a fee

The record reflects that the attorney has now met the 
requirements to charge a fee concerning the issue of 
entitlement to service connection for adenocarcinoma of the 
gastroesophageal junction, which was granted by the Board in 
March 1999.  This Board decision meets the first requirement 
for charging a fee because it represents a final decision.  
The second element is also met, as the NOD that preceded this 
decision was filed in October 1993.  Also, the third element 
is met, as the attorney was retained by the veteran prior to 
the Board decision in March 1999.  

Following a thorough review of the veteran's claims file and 
the applicable laws, regulations, and precedent decisions, 
the Board is therefore of the opinion that at least prima 
facie eligibility to charge an attorney fee subsequent to the 
final March 22, 1999, Board decision which granted service 
connection for adenocarcinoma of the gastroesophageal 
junction, has been satisfied in this case.  

As to the issue of entitlement to an evaluation in excess of 
40 percent for residuals of postoperative vagotomy and 
pyloroplasty, the criteria for entitlement to attorney fees 
have not been met.  The Board's March 22, 1999, decision 
remanded this issue to the RO for additional development.  VA 
regulations provide that a remand does not constitute a final 
decision of the Board.  See 38 C.F.R. § 20.1100 (b).  Thus, 
although this issue was ultimately decided in the veteran's 
favor by the RO, the Board did not enter a final decision as 
to that issue.  Therefore, the attorney may not charge a fee 
in connection with any work performed on the veteran's behalf 
concerning the issue of entitlement to an evaluation in 
excess of 40 percent for residuals of postoperative vagotomy 
and pyloroplasty.  




Reasonableness of the fee

The Board now turns to the question of reasonableness of the 
fee agreement.  As previously noted, a fee may not be 
charged, allowed, or paid for services of an attorney 
provided before the date on which the Board makes a final 
decision in a case.  Thus a fee in this action may not be 
charged, allowed, or paid for services of the attorney before 
March 22, 1999.

A review of the record reflects that since the March 22,1999 
Board decision, the attorney and his paralegal have submitted 
three letters to the RO regarding the issue of the disability 
rating to be assigned to the disability for which the Board 
had granted service connection, adenocarcinoma of the 
gastroesophageal junction and the issue which had been the 
subject of the Board's remand, entitlement to an increased 
disability rating for postoperative vagotomy and 
pyloroplasty.  The first letter, dated April 28, 1999 is from 
a paralegal and reflects that medical release authorizations, 
a copy of medical records, and a statement in support of 
claim were enclosed.  The letter also requests an extension 
of time until June 1, 1999 to submit a supplementary 
statement in support of claim.  The letter states that the 
paralegal is the primary caseworker for the veteran and would 
be unavailable to prepare the document prior to that time.

The second letter is dated April 30, 1999 and is from the 
attorney.  The letter states that, according to the veteran, 
a VA medical examiner did not review the veteran's claims 
folder or the Board remand, and requests that the 
requirements of the Board's remand be met.

The third letter is dated May 25, 1999 and is also from the 
attorney.  The letter requests a copy of a May 4, 1999 VA 
examination and requests one week after receipt of the copy 
to submit a supplementary statement.  The record does not 
reflect that a supplementary statement was ever submitted by 
the attorney.  

In analyzing the reasonableness of the fee charged under the 
criteria set forth in 38 C.F.R. § 20.609(e), the Board 
observes that several of these factors cannot be evaluated 
based on the evidence currently of record.  For example, the 
attorney has not reported the amount of time he spent on the 
case.  The Board also does not have information concerning 
rates charged by other representatives for similar services.  
Other factors cannot be considered on complete or direct 
information, but there is information in the record that can 
be used in considering the factor.  For example, although the 
attorney has not provided complete information concerning the 
extent and type of services he performed after March 22, 
1999, concerning the grant of service connection for 
adenocarcinoma, some of the services he performed may be 
inferred from his correspondence-or lack thereof-to the RO 
after the Board's decision.  

In fact, the record does not demonstrate that the attorney 
rendered any services on the veteran's behalf concerning the 
issue of service connection for adenocarcinoma of the 
gastroesophageal junction after the Board's March 22, 1999, 
decision.  Rather, the three letters submitted on the 
veteran's behalf after March 22, 1999, all pertained to the 
issues of the disability ratings to be assigned to the 
veteran's service-connected disabilities.  As explained 
above, the matter of the level of impairment resulting from 
the veteran's service-connected disabilities has not been the 
subject of a final Board decision.  

The Federal Circuit Court of Appeals (Federal Circuit) has 
recently addressed the matter of how closely related claims 
for entitlement to service connection are to the rating of 
that disability subsequent to the grant of service 
connection.  In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), the Federal Circuit held that a claim for entitlement 
to service connection is entirely separate from the 
subsequent claim for entitlement to an increased rating for 
the same disability; and that each claim required its own 
notice of disagreement, substantive appeal, and adjudicative 
determination.  

The issue of the disability rating to be assigned following 
an award of service connection is a legally distinct and 
separate entity from the issue of entitlement to service 
connection; thus, the March 1999 final decision regarding 
entitlement to service connection did not encompass the issue 
of the proper disability rating to be assigned.  Therefore, 
although the Board's March 1999 grant of service connection 
for adenocarcinoma of the gastroesophageal junction was 
effectively a final appellate determination as to that issue, 
no further legal services pertaining to that issue were 
required from the attorney after the grant was promulgated.  
As discussed above, attorney fees may be authorized only for 
representation which occurs after the Board's final decision 
has been entered.  Because no such representation was 
necessary in the instant case, any fee charged therefor would 
have to be deemed unreasonable.  

As to the elements of the results the attorney achieved, 
including the amount of any benefits recovered, and the level 
of review to which the claim was taken after the Board's 
final decision, the entire amount of benefits was recovered 
as a result of the Board's final decision, not as a result of 
any services rendered by the attorney thereafter, and the 
claim was not taken to any further level of review, e.g., the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999).

The Board acknowledges that as a result of the attorney's 
representation, he achieved the total monetary benefit 
available to his client, the veteran.  Nonetheless, the Board 
observes that the only retroactive benefit paid the veteran 
involved work that the attorney performed prior to the date 
of the Board's decision; thus, work for which he cannot 
charge for his services under the applicable law and 
regulations.  The Board has no choice but to conclude that to 
charge the veteran any fee over $0.00 is unreasonable and 
excessive under governing law and regulation.

Thus, the Board finds that a fee in excess of $0.00 for 
services before VA is unreasonable.  Consequently, the 
attorney is ORDERED to refund to the veteran any and all 
moneys paid by the veteran for services before VA and/or the 
Board in excess of $0.00.  Pursuant to 38 C.F.R. § 20.609(i), 
as a reduction in the fee is ordered, the attorney MUST 
credit the account of the veteran with the amount of the 
reduction and refund all payment made for attorney fees on 
the account to the veteran not later than the expiration of 
the time within which this ruling may be appealed to the 
Court.  As noted above, expenses incurred in connection with 
the attorney's representation of the veteran are separate and 
allowable under 38 U.S.C.A. § 5904; 38 C.F.R. § 20.610.  The 
attorney's failure to refund all attorney fees paid by the 
veteran may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under the provisions of 38 U.S.C.A. 
§ 5905.  


ORDER

Eligibility for the payment of attorney fees with respect to 
the issue of entitlement to an evaluation in excess of 40 
percent for postoperative residuals of vagotomy and 
pyloroplasty has not been established and a fee may not be 
charged.  

No fee may be charged for services rendered prior to March 
22, 1999 related to the claim of entitlement to service 
connection for adenocarcinoma of the gastroesophageal 
junction with esophageal stenosis as secondary to service-
connected postoperative vagotomy and pyloroplasty.  

As to services rendered after March 22, 1999 related to the 
claim of entitlement to service connection for adenocarcinoma 
of the gastroesophageal junction with esophageal stenosis as 
secondary to service-connected postoperative vagotomy and 
pyloroplasty, any fee in excess of $0.00 is unreasonable.  
The fee is reduced to $0.00.  Any amount in excess of $0.00 
received by the attorney for fees for services before VA must 
be refunded to the veteran.




		
	Heather J. Harter
Acting Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 


